DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 12/28/2021 has been entered.

Response to Amendment
Applicants’ response filed 12/28/2021 amended claims 1 and 4-5 and added new claims 7-13.  Applicants’ amendments overcome the claim objections from the office action mailed 9/10/2021; therefore the objections are withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Manka from the office action mailed 9/10/2021; therefore this rejection is maintained below.  Applicants did not file a terminal disclaimer to obviatethe double patenting rejection from the office action mailed 9/10/2021; therefore this rejection is also maintained below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Manka et al., US Patent Application Publication No. 2003/0220205 (hereinafter referred to as Manka).  
Regarding claims 1-2 and 4-13, Manka discloses an emulsified composition comprising a major concentration of an aqueous phase (as recited in claim 7) (see Abstract), an oil phase wherein the oil phase includes 1 to 95 wt% of a base oil, such as, mineral oils (base oil as recited in claims 1 and 8) (Para. [0020] and [0026]) and natural vegetable waxes, such as, carnauba wax (lubricity enhancer as recited in claims 1-2) (Para. [0025]).  

Manka also discloses comprising 0.1 to 6 wt% of detergents, such as, calcium salts (additional antiwear agent as recited in claim 5) (Para. [0044]-[0048]).  The composition may comprise 0.25 to 20 wt% of an emulsifier, such as, alkylene glycol having 2 to 4 carbons (anti-decomposition agent as recited in claims 1, 4 and 6) (Para. [0053]-[0055]).  
The difference between Manka and claim 1 is that Manka does not disclose a specific embodiment comprising all the additives of claim 1.  It is the position of the examiner, however, that based on the disclosure of Manka one of ordinary skill in the art at the time of the invention would immediately envisage with a reasonable expectation of success the composition of claim 1.  

Double Patenting
7.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8.       Claims 1-2 and 4-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of co-pending application no. 
The co-pending '928 application discloses the same limitations as does the instant application which would have been obvious in light of the Manka disclosure discussed above and incorporated herein by reference.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Response to Arguments
9.	Applicants’ arguments filed 12/28/2021 regarding claims 1-2 and 4-13 have been fully considered and are not persuasive.  
	Applicants argue the Manka reference does not teach both a base oil and a lubricity additive.  This argument is not persuasive. The reference teaches mixtures of base oils including the carnauba wax (see [0025]) 
	
    PNG
    media_image1.png
    234
    484
    media_image1.png
    Greyscale

As such the reference does teach a base oil and the claimed carnauba wax
“lubricity enhancer” and teaches mixtures of various base oils.  "It is prima facie
obvious to combine two compositions each of which is taught by the prior art to be
useful for the same purpose, in order to form a third composition to be used for the very
same purpose.... [T]he idea of combining them flows logically from their having been
individually taught in the prior art."  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ
1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-
dried detergent by mixing together two conventional spray-dried detergents were held to
be prima facie obvious.).  See also /n re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA
1960) (Claims directed to a method and material for treating cast iron using a mixture
comprising calcium carbide and magnesium oxide were held unpatentable over prior art

nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat.
App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
	There is no requirement in the claims that the lubricity enhancer differ from
the base oil.  The examiner notes the applicants attempt to claim the composition by
“functionality” rather than by chemical composition in certain claims rendering the claims
very broad as one of ordinary skill in the art at the time of filing the invention knows that
many chemicals provide multi-functional properties to a composition.  An oil of
lubricating viscosity (Manka Para. [0010]) necessarily provides lubricity.  As such this type of additive may be both a base oil and a lubricity additive. 
Applicants argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have compared their formulations against the closest prior art, as seen by the slides/Figures of the instant application and discussed in the Affidavit signed by Jeong Jin Jang on 12/9/2021.          
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific base oils and additive compounds present in very narrow concentrations that are either not present or broadly recited in the instant, independent 
Finally, the double patenting rejection set forth previously and maintained above because although the co-pending application uses a higher concentration of lubricity enhancer this concentration of vegetable wax lubricity enhancer is still read on by Manka which is incorporated by reference in the double patenting rejection set forth above.   

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	GB 449592 teaching lubricant which use of more amounts of carnauba wax increased gelcosity (PL8-22 affording one of skill in the art a reason to control said amount) and that use of the carnauba was with hydrocarbon oil aids in suspending particles such as Sulphur particles C2 L75-88) further showing knowledge to use both a base oil and a carnauba wax.
US 2908648 teaching a corrosion habiting composition comprising carnauba wax, DDBS salt, water, potassium hydroxide, etc.
	US 2016/0312145 Nishida discloses a lubricant composition comprising a paraffin wax, a liquid paraffin and a sorbitan fatty acid ester (Abstract)
	EP 1344801A1 discloses a composition comprising a drying oil selected from fats and oils in an amount of 10-60 % mass and at least one kind of wax such as natural wax and a rust proofing additive such as sulfonate, carboxylic acid salts, fatty acid 
	GB 691241A discloses a lubricant composition comprising: a vegetable wax such as carnauba wax (Page 1 Col. 2 L65-77) 60-95 wt.% of a lubricating oil and 3-30 wt.% of an alkali soap of a fatty acid having 12-22 carbon atoms, from 0.1 to 10 wt.% alkali metal salt of mono basic carboxylic acid having 1 to 5 carbons and from 1 to 8 wt.% of vegetable wax (P1 Col 2 LO-CP2C1L5).  The oil and vegetable wax and fatty acids and alkali are mixed with glycerin (P2 C1 L10-35) Oleic acid; acetic acid sodium hydroxide and mineral oil are mixed.  
	JP 2010065133A discloses a composition comprising 0.1 to 20 mass % wax, 0.01 to 3% surfactants and acrylic resin.  The wax is caranauba wax.
	JP 2013199563A discloses a lubricant for cold pilgering composition a calcium sulfonate (see Abstract) the compost comprises a fatty acid monoester o C14-18 (Claim 2 reference).  The composition comprises an oily agent, an extreme pressure additive and the like.  The extreme pressure additive includes sulfur based compounds.  The composition comprises well known additives including calcium compounds, PAO, oil and fatty and other oily agents, extreme pressure additives, anti-corrosives etc. (P4
last two paragraphs).  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771